MAKAR, J.,
dissenting.
Fraud is generally not a proper subject of a summary judgment because “it requires an explanation of the facts and circumstances of the alleged wrongdoing to determine if they collectively constitute a fraud and for that reason such determination is seldom one that can be made in a legally sufficient manner without a trial.” Baker v. United Servs. Auto. Ass’n, 661 So.2d 128, 132 (Fla. 1st DCA 1995). That said, summary judgment on a fraud claim is proper where no doubt exists that any interpretation of the evidence, considered in the light most favorable to the non-moving party, shows no issue for trial. Because the evidence appears to be conflicting as to (1) whether Gus Andrews was an agent for Trustmark, upon whose board he served, and (2) whether Jon Gillis, an executive vice-president of Trustmark, made statements that induced plaintiffs into the transaction at issue, summary judgment in favor of Trustmark and its board member and officer on the fraudulent inducement and breach of fiduciary duty claims was improper.